Citation Nr: 1516859	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO. 13-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening a claim of service connection for a low back disorder.

2. Entitlement to service connection for a left hip disorder, to include as related to a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The Veteran did not request a hearing before the Board. 


FINDINGS OF FACT

1. In August 2004, the RO denied the claim of entitlement to service connection for a low back disorder; the Veteran did not appeal the decision and it became final.

2. Evidence received since the RO's August 2004 decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disorder.

3. The Veteran's current low back disorder, diagnosed as degenerative disc disease of the lumbar spine, did not have onset in service or within one year of service, and was not caused by or otherwise related to the Veteran's active military service.

4. The Veteran's current left hip disorder, diagnosed as left hip degenerative arthritis, did not have onset in service or within one year of service, and was not caused by or otherwise related to the Veteran's active military service.


CONCLUSIONS OF LAW

1. The August 2004 RO decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has been received to reopen the claim of service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).

3. The criteria for entitlement to service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2014).

4. The criteria for entitlement to service connection for a left hip disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). As the Board will grant the Veteran's application to reopen service connection for a low back disorder, there is no need to discuss VA's compliance with the VCAA regarding the submission of new and material evidence. 

After the claims were received, the RO advised the claimant by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including identified private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

New and Material Evidence
And Service Connection

Previously denied claims may be reopened with the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156. "New" evidence is defined as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened. See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritic conditions, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including arthritic disorders, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 



Low Back Disorder

In an August 2004 rating decision, the RO denied the Veteran's claim of service connection for a low back disorder because the evidence did not indicate that the a current low back disorder was related to service or any incident of service, to include a single instance of diagnosed mechanical low back pain and left paravertebral muscle strain in service. The Veteran did not initiate appellate review by submitting a notice of disagreement (NOD) in a timely manner. See 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2014). The RO's decision is now final. See 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

In an October 2010 statement, the Veteran stated that during in-service physical training, he fell on the edge of a trampoline, hurting his back and his hip bone. He reported visiting a doctor at that time, who told him that he had hurt his back, that it would worsen with age, and that he would note these findings in the Veteran's records. 

This evidence is new, as it was not previously of record at the time of the August 2004 rating decision. Assuming the evidence's credibility, as is required when determining whether to reopen a claim, it is also material because it raises a reasonable possibility of substantiating the claim. Therefore, the claim is reopened.

The preponderance of the evidence weighs against service connection for a low back disorder. 

In an October 2011 VA medical examination report, a VA examiner diagnosed the Veteran as having degenerative disc disease of the lumbar spine. The element of a current disability is satisfied. 

In a January 1976 service treatment record, a service examiner diagnosed the Veteran as having mechanical low back pain and a left paravertebral muscle strain. Another element of service connection, in-service incurrence of a disease or injury, is also satisfied.

The preponderance of the evidence weighs against a finding of chronic in-service low back disorder symptomatology, continuous low back disorder symptomatology after discharge from service, low back disorder symptomatology manifested to a compensable degree within one year of discharge from service, or a nexus between the in-service low back disorder symptomatology and the Veteran's currently diagnosed low back disorder.

In a March 1974 service entrance medical examination report, a service examiner found that the Veteran's spine and other musculoskeletal systems were normal. In a contemporaneous March 1974 report of his medical history, the Veteran specifically denied having ever experienced recurrent back pain; bone, joint, or other deformity; or arthritis, rheumatism, or bursitis.

In a January 1976 service treatment record, the Veteran reported experiencing low back pain for several months. The examiner noted referring the Veteran for a back examination. In a January 1976 back evaluation examination report, written the same day, the Veteran reported experiencing "intermittent lumbosacral area pain" upon standing and getting up for the previous three years, with worsening over the previous 18 months. The Veteran specifically denied experiencing any history of back trauma or surgery. The Veteran indicated that he had been lifting weights and performing an exercise during which he would rotate his torso while holding a barbell across the shoulders. After an examination, the examiner noted thoracic pain and tenderness at the lumbosacral junction and left thoracic paravertebral muscle. The examiner diagnosed mechanical low back pain and strain of the left paravertebral muscle. The examiner advised a change in exercise, to include discontinuing the torso rotation exercise; declined to prescribe any medication or place the Veteran under a medical profile; and stated that the Veteran should return to duty.

However, subsequent service treatment records contain no notation indicating treatment or diagnosis for low back disorder symptomatology. In a March 1976 service discharge examination report, written eight days prior to the Veteran's discharge from service, a service examiner found that the Veteran's spine and other musculoskeletal systems were normal. In a contemporaneous March 1976 report of his medical history, the Veteran specifically denied having ever experienced recurrent back pain; bone, joint, or other deformity; or arthritis, rheumatism, or bursitis. In a Statement of Medical Condition, written two days prior to his discharge from service, the Veteran specifically denied experiencing any change in his medical condition since the discharge examination.

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The post-service evidence contains no report of low back disorder symptomatology prior to an August 2002 VA treatment record, in which the Veteran reported experiencing chronic low back pain while being treated for various ailments following an injury to the sternum while working on a construction site. 

In a June 2004 VA medical examination report, the Veteran reported experiencing pain in his back over the previous 10 years, and discomfort in his hips for the previous two years. The Veteran stated that during service, he injured his back while jumping on a trampoline. The Veteran stated that he went to sick call, and a doctor placed him on medications and put him on a physical profile "for a while." The Veteran stated that he was "only examined one time" as he "did not bother much to go and see a doctor and all" and did not have "any pain medications." After a physical examination and a review of an X-ray report, the examiner diagnosed degenerative disc disease at the L5-S1 level. 

Having interviewed the Veteran, performed a physical examination, and reviewed the claims file, the examiner opined that the Veteran's current low back disorder was less likely than not related to service or any incident of service, to include the January 1976 instance of low back disorder symptomatology. The examiner noted that the service treatment records contained only one record of treatment for low back disorder symptomatology, occurring in January 1976. The examiner further noted that there had been no subsequent record of treatment for back disorder symptomatology during or after service. The examiner concluded that the Veteran's "current back condition has nothing to do with his back complaints" noted in the January 1976 service treatment record.

In an October 2010 statement, the Veteran stated that he fell onto the edge of a trampoline during in-service physical training, injuring his back and "hip bone." He reported visiting a doctor at that time, who told him that he had hurt his back, that it would worsen with age, and that he would note these findings in the Veteran's records.

In an October 2011 VA medical examination report, the Veteran reported experiencing a 1974 in-service back injury. The Veteran stated that he went on sick leave, was provided with rest, and took medication. The Veteran indicated that the pain never completely went away. After a physical examination and a review of an X-ray report, the examiner diagnosed degenerative disc disease. 

The examiner opined that the Veteran's current low back disorder was less likely than not related to service or any incident of service. In explaining this opinion, the examiner noted that the Veteran's service discharge examination report and report of medical history did not contain any notation suggesting a contemporaneous low back disorder. The examiner also noted that the record contained no post-service treatment records indicating treatment for a low back disorder soon after the Veteran's discharge from service. 


The preponderance of the evidence is against a finding of chronic low back disorder symptomatology during service. In the January 1976 service treatment record, the Veteran reported experiencing intermittent, rather than chronic, low back disorder symptomatology over the previous three years, with worsening over the previous 18 months. The subsequent service treatment records, including the March 1976 service discharge examination report, contain no notation suggesting low back disorder symptomatology. In the March 1976 report of his own medical history, the Veteran specifically denied experiencing any symptomatology associated with a low back disorder, to include recurrent back pain.

The Veteran's recent statements, suggesting the existence of chronic in-service low back disorder symptomatology, lack credibility because they are inconsistent with the other evidence of record. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness). 

In the June 2004 VA medical examination report, the Veteran stated that, during service, he injured his back while jumping on a trampoline. The Veteran stated that he went to sick call, and a doctor placed him on medications and put him on a physical profile "for a while." The Veteran stated that he was "only examined one time." In the October 2010 written statement, the Veteran reported, after the purported trampoline accident, he was told by a doctor that he had hurt his back, that it would worsen with age, and that he would note these findings in the Veteran's records. In the October 2011 VA medical examination report, the Veteran stated that he injured his back in 1974, and that sick call doctors placed him on profile and ordered rest. The Veteran stated that he had experienced low back pain ever since that incident. 

The Veteran has consistently maintained that he only sought treatment for low back disorder symptomatology only once during service, and that the doctor placed him on a physical profile, and provided medication at that time. In the October 2011 VA medical examination report, the Veteran reported that the incident occurred in 1974. The service treatment records contain a single notation noting treatment for low back disorder symptomatology, occurring in January 1976. In the January 1976 service treatment record, the examiner noted that the Veteran specifically denied experiencing any traumatic injury to the low back, to presumably include a trampoline injury. The service examiner, having examined the Veteran and provided a diagnosis, neither placed the Veteran on profile nor provided any medication. The examiner also did not note that the Veteran's back disorder was either chronic or would worsen with age. The Veteran's statements suggesting the existence of chronic in-service low back disorder symptomatology are inconsistent with the other evidence or record, to include the Veteran's own statements noted in the service treatment records, and lack credibility. Id. The evidence weighs against a finding of chronic low back disorder symptomatology during service.

The evidence also weighs against a finding of continuous low back disorder symptomatology since service discharge, or low back disorder symptomatology manifested to a compensable degree within one year of discharge from service. In the October 2011 VA medical examination report, the Veteran reported experiencing low back pain ever since the 1974 trampoline accident. As clearly explained above, the Board finds that this statement lacks credibility as it is inconsistent with the other evidence of record. 

In the March 1976 report of his own medical history, the Veteran specifically denied experiencing any low back disorder symptomatology. Post-service treatment records contain no notation indicating treatment or diagnosis for low back disorder symptomatology until August 2002, when he reported experiencing low back pain for "several years." In the June 2004 VA medical examination report, the Veteran specifically stated that he had been experiencing low back disorder symptomatology for only 10 years. Considering the lack of any objective evidence indicating treatment for low back disorder symptomatology until decades after service and the inconsistency of the Veteran's statements regarding onset of his symptomatology, the evidence weighs against a finding of continuous low back disorder symptomatology since service discharge, or low back disorder symptomatology manifested to a compensable degree within one year of discharge from service.

The evidence weighs against the existence of a nexus between the Veteran's diagnosed low back disorder and service, to include the January 1976 diagnosis of mechanical low back pain and left paravertebral muscle strain. In June 2004 and October 2011 VA medical examination reports, the respective examiners noted reviewing the claims file, interviewing the Veteran, and providing a physical examination. Having done so, both opined that the Veteran's diagnosed degenerative disc disease of the lumbosacral spine was less likely than not related to service. In the June 2004 VA medical examination report, the examiner noted that the record contained no in-service or post-service report of medical treatment for any low back disorder symptomatology since January 1976. 

In the October 2011 VA medical examination report, the examiner noted that the March 1976 service discharge examination report indicated that the Veteran's spine and musculoskeletal systems were normal at discharge, and the record contained no post-service treatment records noting back disorder symptomatology for many years. As the June 2004 and October 2011 VA examiners' opinions were based on all evidence of record, both lay and medical, the Board finds that they have great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran's lay accounts of treatment and symptomatology following an in-service trampoline injury are the only evidence of record suggesting a nexus between the currently diagnosed low back disorder and service. As explained above, the Board finds that the Veteran's accounts are so inconsistent with the other evidence of record as to lack credibility. As the record contains no probative evidence suggesting a nexus between the Veteran's current low back disorder and service, the claim must be denied. 

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran's claim is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.

Left Hip

The preponderance of the evidence weighs against a finding of chronic in-service left hip disorder symptomatology, continuous left hip disorder symptomatology after discharge from service, left hip disorder symptomatology manifested to a compensable degree within one year of discharge from service, or a nexus between the in-service left hip disorder symptomatology and the Veteran's currently diagnosed left hip disorder.

The service treatment records contain no notation indicating treatment or diagnosis for a left hip disorder. In a March 1976 service discharge examination report, written eight days prior to the Veteran's discharge from service, a service examiner found that the Veteran's lower extremities were normal. In a contemporaneous March 1976 report of his medical history, the Veteran specifically denied having ever experienced bone, joint, or other deformity, or arthritis, rheumatism, or bursitis. In a Statement of Medical Condition, written two days prior to his discharge from service, the Veteran specifically denied experiencing any change in his medical condition since the discharge examination.

Post-service treatment records contain no notation indicating treatment or diagnosis for left hip disorder symptomatology until June 2004. In a June 2004 VA medical examination report, written in support of the Veteran's low back claim, the Veteran stated that he had been experiencing "some discomfort" in the hip area for the previous two years. 

In an additional June 2004 VA medical examination report, written in support of an unrelated claim, the Veteran stated that he had been experiencing arthritis of the left hip joint "on and off for the last four years," but had experienced constant left hip pain for the previous one and a half years. The examiner, having X-rayed the hip, diagnosed moderate osteoarthritis.

In an October 2010 written statement, the Veteran wrote that he injured his back and hip bone after falling onto the edge of a trampoline. He stated that a doctor advised him that he had injured his back in the accident. 

In an October 2011 VA hip medical examination report, the Veteran reported experiencing left hip pain since the 1980s. The Veteran denied having experienced any left hip injury or trauma. After a physical examination, the examiner diagnosed left hip degenerative arthritis. 

Having interviewed the Veteran, performed a physical examination, and reviewed the claims file, the examiner opined that the Veteran's current left hip disorder was less likely than not related to service or any incident of service. In explaining this opinion, the examiner noted that the Veteran's service discharge examination report and report of medical history did not contain any notation suggesting a contemporaneous left hip disorder. The examiner also noted that the record contained no post-service treatment records indicating treatment for a left hip disorder soon after the Veteran's discharge from service. 

The preponderance of the evidence is against a finding of chronic left hip disorder symptomatology during service, continuous left hip disorder symptomatology since service discharge, or left hip disorder symptomatology manifested to a compensable degree within one year of discharge from service. The service treatment records, to include the March 1976 service discharge examination report, contain no notation suggesting left hip disorder symptomatology. In the March 1976 report of his own medical history, the Veteran specifically denied experiencing any symptomatology associated with a left hip disorder. The post-service treatment records do not contain any notation indicating complaint of left hip disorder symptomatology prior to June 2004. 

Reviewing the Veteran's lay accounts, in an October 2010 written statement, the Veteran stated that he had injured his "hip bone" in an in-service trampoline accident. As noted above, the Veteran's report of injuries following an in-service trampoline accident lack credibility as they are inconsistent with the other evidence of record, to include the October 2011 VA medical examination report in which the Veteran specifically denied experiencing any left hip injury or trauma. Yet, in the October 2010 statement, the Veteran did not report experiencing any subsequent in-service treatment or diagnosis for a left hip disorder following the trampoline accident. In the VA medical examination reports, written in June 2004, June 2004, and October 2011, respectively, the Veteran reported experiencing onset of left hip disorder symptomatology years after service. The evidence weighs against a finding of chronic left hip disorder symptomatology during service, continuous left hip disorder symptomatology since service discharge, or low back disorder symptomatology manifested to a compensable degree within one year of discharge from service. 

The evidence weighs against the existence of a nexus between the Veteran's diagnosed left hip disorder and service. In the October 2011 VA medical examination report, the examiner noted reviewing the claims file, interviewing the Veteran, and providing a physical examination. Having done so, the examiner opined that the Veteran's diagnosed degenerative arthritis of the left hip was less likely than not related to service, because the March 1976 service discharge examination report indicated that the Veteran's lower extremities were normal at discharge, and the record contained no post-service treatment records noting left hip disorder symptomatology for many years. As the October 2011 VA examiner's opinions was based on all evidence of record, both lay and medical, the Board finds that it has great probative value in this matter. See Prejean, 13 Vet. App. at 448; 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran argues that he developed his left hip disorder as a result of his diagnosed low back disorder. As service connection has been denied for a low back disorder, the Board need not consider any relationship between the two disorders. 

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran's claim is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.


ORDER

The claim of entitlement to service connection for a low back disorder is reopened; to that extent only, this appeal is granted. 

Service connection for a low back disorder is denied. 

Service connection for a left hip disorder, to include as related to a low back disorder, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


